      Case 2:20-cv-05874-JDW Document 11-1 Filed 02/02/21 Page 1 of 2




________________________________________________________________________________


                     IN THE UNITED STATES DISTRICT COURT
                                   FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


DONALD GREENSPAN, as Administrator of                 Civil Action No. 20-5874
the ESTATE OF RUTH J. GREENSPAN,
deceased

             Plaintiff,

             -vs-

PLATINUM HEALTHCARE GROUP, LLC;
PLATINUM HEALTH AT WESTGATE,
LLC, d/b/a, WESTGATE HILLS
REHABILITATION AND NURSING
CENTER; APEX GLOBAL SOLUTIONS,
LLC ; APEX HEALTHCARE PARTNERS,
LLC; VINTAGE HEALTHCARE, LLC;
PLATINUM PA HOLDINGS, LLC;
2050 OLD WEST CHESTER PIKE, LLC;
and JACOB KARMEL

             Defendants.

________________________________________________________________________________

                    CERTIFICATE OF MERIT AS TO DEFENDANT
                      PLATINUM HEALTHCARE GROUP, LLC

x    an appropriate licensed professional has supplied a written statement to the undersigned
     that there is a basis to conclude that the care, skill or knowledge exercised or exhibited by
     this defendant in the treatment, practice or work that is the subject of the Complaint, fell
     outside acceptable professional standards and that such conduct was a cause in bringing
     about the harm;

     AND/OR

x    the claim that this defendant deviated from an acceptable professional standard is based
     solely on allegations that other licensed professionals for whom this defendant is
     responsible deviated from an acceptable professional standard and an appropriate licensed
     professional has supplied a written statement to the undersigned that there is a basis to
     conclude that the care, skill or knowledge exercised or exhibited by the other licensed
       Case 2:20-cv-05874-JDW Document 11-1 Filed 02/02/21 Page 2 of 2




      professionals in the treatment, practice or work that is the subject of the Complaint, fell
      outside acceptable professional standards and that such conduct was a cause in bringing
      about the harm;

      OR

□     expert testimony of an appropriate licensed professional is unnecessary for prosecution of
      the claim against this defendant.



                                           MURRAY, STONE & WILSON, PLLC
                                           Attorneys for Plaintiff


Date: February 2, 2021              By:    /s/ William P. Murray, III
                                           William P. Murray, III
